Citation Nr: 0016548	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
head injury manifested by well-healed scars and anxiety 
reaction, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
dorsal spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied service connection for a 
conversion type somatoform disorder with sensory motor 
symptoms, which continued a 10 percent rating for residuals 
of an in-service head injury manifested by well-healed scars 
and anxiety reaction, and which continued a noncompensable 
rating for a dorsal spine disorder.  

The Board notes that in written argument submitted on the 
veteran's behalf in January 2000, the veteran's accredited 
representative appears to argue that the veteran's July 1998 
statement which was accepted as a notice of disagreement 
(NOD) as to the issues on appeal should be construed as a NOD 
to the September 1997 denial of service connection for 
somatoform disorder and that this issue should have been 
included in an August 1998 statement of the case (SOC).  This 
matter, including whether the July 1998 statement may be 
construed as a valid NOD with respect to the denial of 
service connection for somatoform disorder is referred to the 
RO for appropriate action.  

The issue of entitlement to an increased rating for residuals 
of a head injury manifested by well-healed scars and anxiety 
reaction is the subject of a remand which follows this 
decision on the merits.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of the issue of entitlement to a 
compensable rating for the veteran's service-connected dorsal 
spine disability.

2.  The veteran's service-connected dorsal spine disorder is 
manifested by no more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a dorsal spine 
disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 
4.59, 4.71a, Diagnostic Code (DC) 5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially that the veteran's claims are well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of the appeal related to an increased evaluation for the 
veteran's dorsal spine disability and that the veteran 
requires no further assistance as to this issue.

The veteran contends that he is entitled to a higher 
evaluation for his service-connected dorsal spine disorder 
because this disorder is more disabling than contemplated by 
the current noncompensable rating.

Service medical records show that the veteran also injured 
his dorsal spine in his 1943 traffic accident.  In September 
1946 he was service connected for traumatic tenderness in the 
area of the first through fifth dorsal vertebrae, rated as a 
noncompensable disability.  In July 1961 the Board affirmed 
the noncompensable evaluation for what was recharacterized as 
a residuals of a back injury.  In September 1997, pursuant to 
DC 5291, the RO continued the noncompensable evaluation for a 
dorsal spine disorder.  Under 38 C.F.R. § 4.71a, DC 5291, 
pertaining to the dorsal spine, a 10 percent evaluation is 
warranted for severe or moderate limitation of motion and 
slight limitation of motion is noncompensable.

Only a very small portion of the medical evidence associated 
with the claims file over the past 40 years pertains to the 
veteran's back.  A report of a private general medical 
examination in July 1995 disclosed normal range of back 
motion with a mild increase of lordosis.  A report of a July 
1997 VA examination notes the veteran's complaint of middle 
and lower back pain and stiffness and difficulty bending.  
Objective back findings included good posture, absence of 
deformities or tenderness, good, straight alignment without 
spasm or atrophy of the paravertebral muscles, kyphosis, 
scoliosis or X-ray evidence of abnormality.  Range of motion 
was 70 degrees of forward flexion, 25 degrees of backward 
extension, 25 degrees of right and left lateral flexion and 
20 degrees of left and right lateral rotation.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  The Rating Schedule also provides that when 
evaluating a mental disorder, the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission shall be considered and the evaluation shall be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  The evaluation also must consider 
the extent of social impairment, but shall not be assigned 
solely on the basis of social impairment.  When a single 
disability has been diagnosed both as a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 4.126 
(1999).

In consideration of the foregoing, the Board finds that the 
only objective evidence of dorsal spine symptomatology is 
limitation of motion.  The Board further finds that the 
limited back motion documented in the July 1997 VA spinal 
examination report most closely corresponds with a moderate 
limitation of motion for which a 10 percent rating is 
warranted under DC 5291.  See 38 C.F.R. § 4.7.  Because there 
is no objective evidence of back pain, however, there is no 
basis for a higher evaluation due to functional loss due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  No other DC is applicable to 
the veteran's dorsal spine disorder.  Accordingly, the Board 
finds that the evidence supports an evaluation of no more 
than 10 percent for the veteran's dorsal spine disorder.

In reaching its decision, the Board has carefully considered 
the history of the dorsal spine disorder which is the subject 
of this appeal and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, (pertaining to extra-schedular 
evaluation) notwithstanding whether the veteran or his 
representative requested such consideration.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  However, the 
Board finds that the record does not show the dorsal spine 
disability to be so exceptional or unusual, with factors such 
as marked interference with employment or repeated 
hospitalization, as to render application of the regular 
schedular standards impractical and warrant extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 10 percent rating for a dorsal spine 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

As noted above, the Board finds that that the veteran's 
increased rating claims are well-grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented claims which 
are plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is, however, not satisfied that all 
relevant facts have been properly developed as to the issue 
of an increased rating for the residuals of a head injury, 
and, in this regard, finds that further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran's representative contends, in pertinent part, 
that the veteran is entitled to separate evaluations for the 
veteran's various subjective complaints related to an April 
1943 in-service truck incident as well as for the objective 
findings shown on examination.  He has requested that this 
matter be returned to the RO for additional development.

Service medical records show that the veteran sustained 
multiple injuries in an April 1943 in-service truck accident.  
In September 1946, service connection was established for 
residuals of accident-related injuries, including a scalp 
laceration and intracranial injury, evaluated as a single 
noncompensable disability.  

In December 1948, the veteran filed a claim for service 
connection for a nervous condition which he claimed was 
secondary to his intracranial injury.  In March 1949, the 
veteran underwent a VA neuropsychiatric evaluation which 
included diagnoses of anxiety reaction and stress arising 
from the in-service accident.  The examining physician noted 
that the veteran's in-service accident caused psychological 
damage in addition to his physical injuries.  The examiner 
explained that while the veteran had some intracranial damage 
from the accident, he also had disability from the 
psychological effect of his injury which acted as a 
precipitating event to mobilize the onset of anxiety.  In a 
March 1949 rating decision, the RO granted service connection 
for anxiety reaction and recharacterized the service-
connected disability as residuals of intracranial injury 
manifested by well-healed scars of the scalp and anxiety 
reaction.  

Subsequently, in an April 1960 rating decision, the RO 
determined that considerable improvement was shown in the 
condition since examination conducted in 1949 which warranted 
a reduction to 10 percent.  However, it was also determined 
that there were still manifestations of the veteran's 
nervousness to warrant a compensable rating.  The March 1949 
rating decision was thus, modified and the disability was 
again recharacterized as anxiety reaction, moderate, 
previously rated as residuals of intracranial injury 
manifested by scars of scalp and anxiety reaction.  In July 
1961, the Board affirmed the RO decision reducing the 
evaluation for anxiety reaction to ten percent.  The 10 
percent rating has remained in effect since that time.  

In September 1997, the RO noted that a disability which has 
been continuously rated at or above any evaluation for 20 or 
more years cannot be reduced except upon a showing that such 
rating was based on fraud.  See 38 C.F.R. § 3.951(b) (1999).  
The RO determined that although recent medical evidence 
showed the veteran's anxiety to be asymptomatic, the assigned 
10 percent rating could not be reduced because it was 
protected; the RO, however, did again recharacterize the 
disability as residuals of head injury manifested by well-
healed scars and anxiety reaction and changed the rating code 
to DCs 8045-9304.  Such action did not result in any actual 
change in the compensation awarded the veteran.

Organic disease of the central nervous system are evaluated 
under the criteria of 38 C.F.R. § 4.124a, the schedule of 
ratings for neurological conditions and convulsive disorders.  
Brain disease due to trauma is evaluated under the criteria 
of Diagnostic Code 8045.  Purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).  In turn, dementia due to head 
trauma is evaluated under the criteria of Diagnostic Code 
9304.

The Board notes however, that several matters must be 
addressed by the RO prior to appellate review of the record.  
First, it appears that to the Board that the examination 
report upon which the grant of service connection for anxiety 
was based indicates that the veteran's anxiety was due to the 
trauma surrounding the incident and not to actual trauma in 
the brain.  However, this is not entirely clear from the 
record.  As noted above, ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  However, if it is 
determined that the anxiety was due to the incident itself 
and not necessarily to any actual trauma to the brain, the 
Board observes that a separate rating for the subjective 
complaints of headache, insomnia, and dizziness is possible 
as the veteran's anxiety would not fall under the rubric of 
"disability due to brain trauma."  Thus, it may be possible 
to assign a separate rating for the veteran's subjective 
complaints in this case under Diagnostic Code 8045 along with 
the protected 10 percent rating assigned the veteran's 
anxiety under the General Rating Formula for Mental 
Disorders.  The RO should address this matter on remand.  

The Board notes further, that the RO's September 1997 
decision continuing the 10 percent rating for residuals of a 
head injury manifested by well-healed scars and anxiety 
reaction failed to consider the severity of a scar 
disability.  There is no current evidence as to the nature 
and severity of this residual as it was not examined on 
recent VA examination.  In this regard, it is permissible to 
consider a higher disability evaluation under the diagnostic 
codes governing disfiguring or painful and tender scars, and 
rate brain trauma separately from that scar.  It has been 
determined that a veteran may have separate and distinct 
manifestations from the same injury permitting two different 
disability ratings, and that disabilities should be rated 
separately unless they constitute the same disability or the 
same manifestation.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  The RO should ensure that the veteran is examined 
and that the guidance provided by the Court in Esteban is 
followed.

The Board notes that in a December 1999 rating decision, 
service connection for tinnitus was denied by the RO.  In 
written argument submitted to the RO in January 2000, it 
appears that the veteran's representative is expressing 
disagreement with that determination.  The Board construes 
this as a timely NOD to that rating decision.  See 38 C.F.R. 
§ 20.201 (1999).  However, the RO has not provided the 
veteran with the required SOC addressing this issue.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (1999); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be reviewed in conjunction 
with the examination.  Any necessary 
special studies or tests are to be 
accomplished.  The examiner should 
identify diagnostically all psychiatric 
symptoms and clinical findings which are 
manifestations of the veteran's service-
connected brain trauma, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  If anxiety is 
diagnosed by history only as on VA 
examination in July 1997, the examiner 
should review the record and indicate the 
likelihood that this disorder was due to 
actual trauma to the brain or was a 
psychiatric residual of the accident 
itself.  The examiner should state 
whether a diagnosis of multi-infarct 
dementia associated with brain trauma (or 
any diagnosis that is the medical 
equivalent of multi-infarct dementia 
associated with brain trauma) is 
warranted.  The examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  A complete rationale for 
any opinion expressed must be provided.

2.  The veteran should be afforded an 
examination to ascertain the precise 
symptomatology associated with his scars 
due to head trauma.  The examiner should 
describe the scar, including its size, 
shape, and location, and indicate whether 
it is tender and painful on objective 
demonstration, whether it is poorly 
nourished with repeated ulceration, and 
the extent to which, if any, the scar is 
disfiguring.  The examiner should also 
indicate whether the scar results in any 
interference with function.

3.  The RO should provide the veteran and 
his representative with an SOC addressing 
all evidence pertaining to entitlement to 
service connection for tinnitus and with 
information regarding the appropriate 
time period within which to submit a 
substantive appeal.  If the veteran files 
a timely substantive appeal, the RO 
should process the case and return it to 
the Board in compliance with the 
applicable procedures regarding 
processing appeals.

4.  The RO should then review the 
veteran's claim and should fully address 
the issue of entitlement to an increased 
rating for residuals of a head injury 
manifested by well-healed scars and 
anxiety reaction in accordance with the 
provisions of 38 C.F.R. Parts 3 and 4 
(1999).  The RO should consider whether 
an evaluation separate from the veteran's 
protected 10 percent for anxiety is in 
order for the subjective complaints of 
the veteran such as headaches, dizziness, 
and insomnia as well as consider whether 
a separate rating is in order for the 
scar residuals of the head injury.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which includes all pertinent 
law and regulations, and a full 
discussion of action taken on the 
veteran's claim.

The purpose of this REMAND is accord the veteran due process, 
and the Board does not now intimate an opinion, either 
favorable or unfavorable, as to the merits of the case.  
Although the veteran need not take further action until so 
notified by 

the RO, the veteran may submit to the RO additional evidence 
and argument pertaining to this remand.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



